 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    KIM BLANDINO,                                     Case No. 2:19-cv-01010-GMN-VCF
12                       Petitioner,                    ORDER
13           v.
14    LAS VEGAS DETENTION CENTER, et
      al.,
15
                         Respondents.
16

17

18          On July 1, 2019, the court dismissed this action because petitioner had not notified the

19   court of his current address and mail to petitioner at his address of record was being returned.

20   ECF No. 8. On July 2, 2019, the court received a notice of change of address. ECF No. 9. On

21   July 29, 2019, the petitioner filed an emergency motion to alter or amend judgment. ECF No. 12.

22   It appears that the dismissal of the action and the notice of change of address crossed in the mail.

23   Under the circumstances, the court will reopen the action. Petitioner will need to comply with the

24   court's order of June 15, 2019. ECF No. 3.

25          IT THEREFORE IS ORDERED that petitioner's emergency motion to alter or amend

26   judgment (ECF No. 12) is GRANTED. The action is REINSTATED. The order (ECF No. 8)

27   and the judgment (ECF No. 9) dismissing this action are VACATED.

28   ///
                                                        1
 1          IT FURTHER IS ORDERED that the clerk of the court send petitioner two copies of a

 2   § 2254 habeas corpus petition form and one copy of the instructions for the § 2254 habeas corpus

 3   petition form.

 4          IT FURTHER IS ORDERED that petitioner will have thirty (30) days from the date of

 5   entry of this order to file an amended petition in accordance with the court's order of June 15,

 6   2019 (ECF No. 3). Failure to comply with this order will result in the dismissal of this action.

 7          DATED:      August 7, 2019
 8                                                                ______________________________
                                                                  GLORIA M. NAVARRO
 9                                                                Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
